Chartered Right Agreement on
Pingdingshan-Linru Expressway Project

Party A: Bureau of Communications of Pingdingshan City
Party B: Pingdingshan Pinglin Toll Road Company Ltd.
 
April, 2003


--------------------------------------------------------------------------------




This agreement is signed by the following two parties in Pingdingshan City,
Henan Province, China.
 
Party A: Bureau of Communications of Pingdingshan City (authorized by the
People’s Government of Pingdingshan City)
 
Party B: Pingdingshan Pinglin Toll Road Company Ltd.
 
In regard to the matters as follows:
 
  I. Party A is the competent department of communications of the People’s
Government of Pingdingshan City, signing the agreement with Party B through the
authorization of the People’s Government of Pingdingshan City.
 
 II. Party B is a limited liability company established in accordance with law,
mainly engaging in the investment, construction, operation, management and
maintenance of communications infrastructure projects, such as operational
highway, etc.
 
III. The People’s Government of Pingdingshan City agrees to grant Party B the
chartered right stipulated in the agreement, in order to ensure the rights of
Party B given by the People’s Government of Pingdingshan City and the
departments under its jurisdiction and guarantee the rights and interests of
project investment subject and all shareholders of Party B.
 
The following agreements are made upon the consensus of two parties:


Article I Chartered Right Authorization and Basic Contents
 
I. Party A grants Party B the chartered right
 
1. Authorization of Business Chartered right
 
Under the preconditions of the agreement complying with the obligations to Party
B and other articles, herein Party A grants the chartered right to Party B and
the chartered right is valid in the whole period of authorization.
 
2. Exclusiveness
 
The chartered right granted to Party B in accordance with the agreement is
exclusive to Party B in the period of authorization. Party A shall guarantee
that any part of the chartered right will not be granted to any other party in
the period of authorization.
 
3. Chartered right Period
 
(1) The chartered right period is from the date when the agreement is signed to
the expiration date of tolling operation period of Pingdingshan-Linru
Expressway.
 
(2)The tolling operation period mentioned above is acquired by
Pingdingshan-Linru Expressway in accordance with the stipulations of laws and
regulations, such as Highway Law of the People’s Republic of China, etc.
 
(3)The extension of chartered right period shall be approved upon written
approval of two parties in accordance with the stipulations of current laws and
regulations or those issued in the future.
 
II. Basic contents of chartered right
 
The chartered right mainly includes the rights as follows:
 
(1)Management right of construction;
 
(2)Management right of operation and toll collection right.


Article II Management Right of Construction
 
Party A grants the management right of construction of Pingdingshan Pinglin
Expressway Project to Party B, which includes the rights of design,
construction, reconstruction, extension and conservation of the Expressway
project and relevant auxiliary facilities. Party B shall select a third party
with appropriate qualification level for design and construction during its
enforcement of rights.



--------------------------------------------------------------------------------




Meanwhile, Party B is also responsible for the early-stage works of
Pingdingshan-Linru Expressway Project, such as design, construction, quality
control and corresponding obligations during the engineering construction.
 
During the construction of Pingdingshan-Linru Expressway, the rights and
obligations of both parties mainly include the aspects as follows:
 
I. Early-stage works of the project and acquisition of construction land use
right
 
1. Party A shall assist Party B in the preparation of Project Feasibility Study
Report and design document in accordance with relevant regulations and technical
specifications, which shall be submitted to examination and approval authority
after being checked by Party A.
 
2. Party A shall assist Party B in the acquisition of connect section use right
of the Pingdingshan-Linru Expressway.
 
3. Party A shall assist Party B in the acquisition of construction land use
rights and Certificate of Land Use Right of Pingdingshan-Linru Expressway.
 
II. Engineering construction
 
Party B shall finish the engineering construction in accordance with design
specifications, all other applicable specifications and construction plan, and
undertake the expense and risk. Party B has the right to select qualified
contractor and sign construction contract for completing the construction
projects in accordance with the procedures stipulated by the country.
 
Party B shall submit the construction plan of Pingdingshan-Linru Expressway to
Party A for its approval within 30 days since the date when the engineering
design document is approved. Party B can submit the amended proposal for
construction plan to Party A, and cannot make changes to the plan without the
prior written approval of Party A, who cannot delay in replying to the proposal
of Party B without any reason.
 
Before the construction completion date, Party B shall report to Party A about
the schedule of design and construction progress of Pingdingshan-Linru
Expressway. The report shall give detailed description to finished projects and
projects under construction according to project plan and other issues
reasonably required by Party A. After completing the construction, Party B shall
provide all drawing papers, other technical and design data of finished
projects, completion records and the copies of other data possibly needed by
Party A.
 
III. Engineering quality control, acceptance and completion
 
1. Supervision and Inspection
 
(1) Party A or the representative appointed by it has the right to carry on
supervision and inspection on the construction of Pingdingshan-Linru Expressway,
but shall avoid the interference to the construction progress as much as
possible.
 
(2) Party B has the right to appoint representatives to take part in the
inspection and acceptance of Pingdingshan-Linru Expressway.
 
(3) All expenses of supervision and inspection shall be undertaken by Party B.
 
(4) Party B shall provide assistance and some temporary required equipment for
Party A in accordance with relevant stipulations for holding corresponding
supervision and inspection on the project construction.
 
2. Engineering Completion Acceptance
 
The acceptance of construction completion and final acceptance shall be
implemented in accordance with relevant state stipulations.



--------------------------------------------------------------------------------




Article III Management Right of Operation and Toll Collection Right
 
I. Operation, conservation and maintenance
 
1. Obligations of Party B
 
(1) Within 90 days before the estimated completion date of the project, Party B
shall prepare to submit the management methods used for its operation,
conservation and maintenance of Pingdingshan-Linru Expressway in accordance with
technical standards issued by Ministry of Communications and other relevant
authorities to Party A.
 
(2) Party B shall conduct the operation, conservation and maintenance to
Pingdingshan-Linru Expressway in accordance with above management methods and
all applicable laws and regulations.
 
(3) During the period from completion date to the expiration of chartered right
period, Party B shall guarantee the use of operated highway and its security and
smoothness under such conditions as transporting important strategic materials
and equipments, military operations and rescue and relief work, etc., and bear
all expenses arising from them unconditionally (including the expenses of
consolidating and maintaining the devices, etc.).
 
(4) Party B has the right to select and entrust qualified highway maintenance
company or other agencies to conduct the operation, conservation and maintenance
of Pingdingshan-Linru Expressway.
 
2. Reporting Procedure
 
Party B shall keep the following records and report to Party A monthly:
 
(1) Detailed records of daily traffic volume and records of providing emergency
services of Pingdingshan-Linru Expressway;
 
(2) Reports on any conservation and maintenance to Pingdingshan-Linru
Expressway;
 
(3) Any other data on the operation, conservation and maintenance of
Pingdingshan-Linru Expressway reasonably required by Party A.
 
4. Security and Emergency
 
Party B shall:
 
(1) Provide all necessary security measures for Pingdingshan-Linru Expressway;
 
(2) Prepare emergency response plans related to Pingdingshan-Linru Expressway
through consultation with Party A.
 
5. Expressway Closing
 
(1) For security considerations or the purposes of scheduled or urgent
conservation and cleanliness, Party B can apply to Party A for closing the whole
or any part of Pingdingshan-Linru Expressway. Party A shall give timely reply
after conference with relevant departments of the government.
 
(2) Party A can demand to temporarily close Pingdingshan-Linru Expressway for
the reasons of public security, emergent situations or state security, and Party
B shall carry out immediately.
 
II. Toll
 
1. Party B can set toll station on Pingdingshan-Linru Expressway upon approval
in accordance with relevant state laws and regulations, and Party A has the
right to supervise the setup of toll station of Party B in accordance with
relevant state regulations.
 
2. Toll Collection
 
Party B has the right to collect tolls from the users of the Expressway during
the term of chartered right. (Exemption regulated by relevant departments of
State and Provincial People’s Government are exclusive)
 
3. Determination of Toll Collection Standard
 
Toll collection standard of Pingdingshan-Linru Expressway shall be proposed by
Party B and carried out upon approval of Henan Development and Reform Commission
and Henan Provincial Communications Department reported by Party A and relevant
departments according to stipulated procedures.


--------------------------------------------------------------------------------




III. Financial management, financial statement and report
 
1. Obligations of Party B
 
Party B shall raise all necessary funds for design, construction, operation,
conservation and maintenance of Pingdingshan-Linru Expressway in accordance with
the stipulations of the agreement.
 
2. Financial Statement
 
Party B shall take responsibility for its own business operations, work out
financial statement according to the laws and regulations and submit it to Party
A with other information related to the financial condition of Party B requested
by Party A, mainly including:
 
(1) Annual financial statement audited by qualified independent auditor,
including:
 
(2) Balance sheet;
 
(3) Income statement;
 
(4) Statement of Cash Flow.
 
(5) Quarterly summary of cash receipts and disbursements of Party B.
 
3. Memorandum Account
 
Party B shall keep:
 
(1)Relevant account books;
 
(2)All other records related to the operation, conservation and maintenance of
Pingdingshan-Linru Expressway, which shall be kept at fixed place of Party B
within borders of the People’s Republic of China. Party A shall be informed if
there is any change of Party B’s residence.


Article IV Adjustment of Toll Charging Standard
 
Party B can present an application on adjustment of charging standard to both
the Development and Reform Commission and Communications Department of Henan
Province according to the state and local price indexes during the same period,
or particular cases that those factors like reasonable operation item cost
changes to a certain extent.


Article V General Obligation of Party A
 
I. Comply with laws and regulations
 
Party A shall comply with relevant laws and regulations when enjoying rights and
fulfilling obligations of the agreement.
 
II. Approval and help with getting approved
 
In its rights and administration area, Party A shall support Party B with
necessary approvals of project construction, operation, maintenance and
management by hard work according to laws and regulations, and help Party B to
get other necessary approvals under the agreement.
 
III. Noninterference
 
According to the agreement, construction, operation, maintenance, and management
of Party B can not be interfered by Party A, unless the interference is
necessary for the protection of public interest and security or required by laws
or regulations.
 
IV. Good technology and operation of Pingdingshan-Linru Expressway and other
equipments shall be insured in good condition by Party A to ensure that the
traffic of Pingdingshan-Linru Expressway is effective and safe.



--------------------------------------------------------------------------------




Article VI General Obligation of Party B
 
I. Comply with laws and regulations
 
Party B shall comply with all the laws and regulations acceptable for the
project and operate legally according to the laws and regulations issued by
state and Ministry of Communication.
 
II. Construction, operation and maintenance
 
Party B shall implement the project in accordance with contract and be
responsible for its own risks, making investment, development, design,
financing, construction, check and acceptance, operation, maintenance and
management to the Pingdingshan-Linru Expressway within chartered right period
according to the agreement.
 
III. Party B shall maintain the road issues operated and managed by itself and
other attached equipments to ensure that they are in good condition according to
the technical specification and operation specification issued by Ministry of
Communication.
 
IV. Party B shall accept the management and supervision of Party A according to
applicable laws, regulations and normative documents.
 
V. The design and construction of Expressway shall conform to the relevant rules
and regulations provisions such as state environment protection, protection of
historical relics, cultivated land protection, soil erosion preventing, etc.
 
VII. Party B shall take responsible for the behavior and faults of contractors
and employees of Pingdingshan-Linru Expressway.


Article VII Promise of Party A
 
I. Party A shall promise that the chartered right of Party B shall not be
damaged or interfered in any way according to the agreement.
 
II. Party A shall promise that Party B has the independent legal entity property
ownership and autonomy in management by law.
 
III. If there is any new, rebuilt and expanded road with the equal scale and
technology standard, paralleling or going the same direction with
Pingdingshan-Linru Expressway in its 30 kilometers range, Party A shall fully
ask advice from Party B, but Party A does not promise that advice from Party B
shall be fully or partly adopted.
 
IV. Party A promise that it is responsible for the coordination of not charging
any other fees from Party B except the taxation expenses payable regulated by
state law, decrees and provincial government announced provisions.


Article VIII Previous Rights
 
Party A ensures that there is no other third party enjoying the same chartered
rights as Party B in the agreement from the date of signing the agreement.


Article Ⅸ Rights Guarantee of Party B
 


I. Party A will try best to ensure that the chartered right and priority to
Party B would not be damaged or interfered in any way according to the
agreement.
 
II. Party A will try best to make the rules and regulations issued by
departments of the government do not conflict with the agreement or have no
unfavorable influence to the performance of agreement.



--------------------------------------------------------------------------------




Article X Force Majeure Factor
 
I. Termination of agreement led by Force Majeure
 
l. Each party has rights to terminate the performance of its obligations under
the agreement when blocked by uncontrolled situation which is Force Majeure
including but not limit to natural disaster, wars or laws changing.
 
2. The party who declares to be influenced by Force Majeure can only terminate
its performance of obligation according to the required situations in last
article when the party could not foresee the condition when signing the
agreement or could not avoid or overcome the situation or consequence even
taking all the measures.
 
II. The following conditions could not be taken as Force Majeure by Party B:
 
l. Delay during the obligation performance by contractors, operators or other
sub-contractors
 
2. Fault or natural damage of materials, equipments, machineries or other
project components.
 
3. During the periods of construction and operation, strike by employees of
Party B, contractors, operators and any unit who takes part in the construction,
operation and maintenance of the Pingdingshan-Linru Expressway.
 
III. Relevant procedures
 
The party, who suffers from or feel the Force Majeure will be coming, shall
inform the other party on paper in 24 hours. The report shall make the details
of Force Majeure influence including the starting time, influence on obligation
performance of the influenced party. The influenced party shall inform the other
party in time when the Force Majeure is about to stop.
 
IV. Expense and time change to relevant contract performance
 
l. Each of party shall undertake the Force Majeure fees unless there are other
regulations of the agreement.
 
2. The time limit of obligation performance can make reasonable extending, which
shall be the same as the Force Majeure affect on the obligation time if the
influenced party have informed the other party in advance according to the
previous provisions and meet the Force Majeure relevant provisions of this
article.


Article XI Agreement Termination
 
I. The chartered right endowed by this agreement shall be finished until
chartered right period expires, in addition the chartered right period is
extended or terminated in advance in accordance with this agreement.
 
II. Party A unilaterally terminates this agreement because of the default of
party B.
 
(I) If any event or condition listed below (any item below will cause “breach of
party B”) happens, party A can terminate this agreement at any time by sending a
written notice to party B.
 
1. Party B has liquidation or bankruptcy, and cannot pay the due debts, or
prevailingly stops paying for creditor;
 
2. During the periods of construction and operation, Party B has the serious
problems of construction or conservation quality, and cannot implement
rectification measures within the prescribed time limit after pointing out by
Party A, or still cannot come up to the standard after rectification;
 
3. Party B leads to the serious lag of construction speed owning to subjective
factors, and it cannot complete construction projects within specified
construction period;
 
4. Party B cannot ensure the construction is fully funded, or the fund
differential is substantial, which severely influences the project schedule;



--------------------------------------------------------------------------------




5. During the periods of construction and operation, Party B cannot implement
the management function stipulated by relating policy and laws, and has serious
violations of laws and discipline, which cause baneful social influence.
 
6. During the periods of construction and operation, Party B cannot ensure
safety production and causes serious safety accidents because of not
implementing the provisions of Safety Production Law.
 
7. During the periods of construction and operation, Party B seriously violates
the Environment Protection Law, and is sternly punished by government
departments;
 
8. Party B violates other main obligations stipulated by this agreement, and
cannot corrects its default actions within 30 days since Party A sends a written
notice requiring Party B to correct its actions.
 
(II). Compensation of termination
 
If Party B violates the main obligations undertaking in this agreement, it shall
compensate Party A for any loss in accordance with Contract Law, and its
performance bond cannot be returned.
 
III Party B unilaterally terminates this agreement because of default event of
party A
 
If Party A violates the main obligations undertaking in this agreement, and
cannot corrects its default actions within 30 days since Party B releases a
written notice requiring Party A to corrects its actions, Party B can terminates
this agreement at any time by releasing a written notice to party A according to
the provisions stipulated by this agreement.
 
Ⅳ. Termination related with Force Majeure
 
According to the relevant regulations of Force Majeure, either party can
terminate the duration of chartered right and this agreement.
 
Ⅴ. Conditions cannot be terminated
 
1. Party A cannot terminate this agreement if relevant event or situation
happens owning to party A violates or neglects any action.
 
2. Party B cannot terminate this agreement if relevant event or situation
happens owning to party B violates or neglects any action.


Article XII Project Handover after Chartered right Period Expires
 
Ⅰ. Handover range
 
1. After the chartered right period expires, Party B shall handover
Pingdingshan-Linru Toll Rroad to Party A for free (without any debt). This
highway cannot be attached with a third party rights and benefits in any form.
Party A does not undertake any debt and responsibility of Party B.
Pingdingshan-Linru Expressway after hand-over shall keep good operation and
technical condition. Party B shall submit all necessary documents, manuals and
records to Party A for smooth handing over Pingdingshan-Linru Expressway and
going on the operation, conservation and maintenance of this Expressway; in the
form can be accepted by Party A, Party B shall transfer, handover, permit Party
A to get all the above-mentioned relevant technology and intellectual property
rights on Pingdingshan-Linru Expressway operation and maintenance, or help Party
A with getting the transfer, hand over and permits; Party B shall transfer its
other rights and interests relating relevant assets to Party A .
 
2. If Party A thinks that the facilities condition of Pingdingshan-linru
Expressway isn’t in line with relevant technical standards which are agreed upon
by both parties, Party B shall, at its own expense, carry out necessary
maintenance and renewal. This work must be completed at least one year or at
most five years before the chartered right period expires. If Party B doesn’t
agree it, it must be decided the necessity of the work according to dispute
resolution process under this agreement.



--------------------------------------------------------------------------------




Ⅱ. Guarantee of Party B
 
When the chartered right period expires, Party B shall guarantee that
Pingdingshan-Linru Expressway is in a good operation state; corresponding with
the agreement requirements, the Expressway remains in a sound technical state
and meet all safety and environmental standards required by this agreement.


Article XIII Assignment
 
Act of assignment for Pingdingshan-Linru Expressway in this agreement shall be
in conformity with relevant provisions of the current or later laws and
regulations on assignment of highway management right issued by the State.
 
Ⅰ. Assignment act of Party B
 
Party B cannot transfer this agreement or any right and obligation under this
agreement without the prior written consent of Party A.
 
Ⅱ. Assignment act of Party A
 
1. Party A cannot transfer this agreement or any right and obligation under this
agreement without the prior written consent of Party B.
 
2. but When merger of Party A with any government agency, administration
authority appears or Party A assigns some powers concerning toll highway
administration, Party A can transfer its rights and obligations under this
agreement on condition that transferee takes full responsibility and obligation
of Party A in this agreement.
 
Ⅲ. Guarantee setting
 
Without prior written consent of Party A, Party B cannot set the rights and
interests guarantee of charging operation for Pingdingshan-linru Expressway or
the interest of third party in any from.


Article XIV Amendments of Agreement
 
The two parties may make revisions or amendments to this agreement based on
consensus through negotiation, and shall sign a supplementary agreement
separately.


Article XV Resolution and Management of Disputes
 
I. Both parties shall perform their obligations under this agreement, and try
best to solve any dispute, controversy or claim (here-in-after called as
"dispute") arising out of or relating to this agreement because of explanation
or implementation through friendly negotiations.
 
II. If the above disputes cannot be resolved by negotiation, either party has
the right to submit it to China International Economic and Trade Arbitration
Commission in Beijing and carry out arbitration in accordance with its procedure
rule. The arbitration award is final and binding upon both parties.


Article XVI Effectiveness of Agreement
 
The agreement will come into effect since legal representatives or authorized
representatives of both parties sign and seal on it.


Article XVII Others
 
I. This agreement shall be made out seven original parts and both party A and
party B hold two originals, respectively submit to the Pingdingshan Municipal
People’s Government, Communications Department of Henan Province, Development
and Reform Commission of Henan Province with one copy for the record, which have
the same effect in law.



--------------------------------------------------------------------------------




Ⅱ. Letter of attorney by Pingdingshan Municipal People’s Government is taken as
attachment of this agreement.
Bureau of Communications of Pingdingshan City
Legal representative (or authorized representative): /s/ Authorized Person
Date: April 2003




Pingdingshan Pinglin Toll road Company Ltd.
Legal representative (or authorized representative): /s/ Authorized Person
Date: April 2003
 

--------------------------------------------------------------------------------

